To this declaration the defendants demur — And the following exceptions were taken; 1st. That a bondsman is not liable; unless the administrator has committed a devastavit, and in some point been deficient in his duty; and that this ought to appear from the declaration. 2d. The averment is that the defendants have never performed the conditions of said bond; which is a negative pregnant, for the administrator may have performed the conditions; although the defendants have not. Judgment that the declaration is insufficient.